Title: Proposed Amendment to the Constitution, 9 July 1803
From: Smith, Robert
To: Jefferson, Thomas


             An Amendment proposed to the Constitution to be added to S. 3. Art. 4.
             Louisiana being in virtue of the Treaty &c incorporated with the U. States and being thereby a part of the Territory thereof, Congress shall have power to dispose of and make all needful rules and regulations respecting the same as fully and effectually as if the same had been at the time of the establishment of the Constitution a part of the Territory of the U. States: provided nevertheless that Congress shall not have power to erect or establish in that portion of Louisiana which is situated North of the latitude of (32) degrees any new state or territorial government nor to grant to any Citizen or citizens or other individual or individuals excepting Indians any right or title relative to any part of the said portion of Louisiana until a new amendment of the Constitution shall give that authority.
          